DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant Response to Remarks/Arguments
Applicant’s Response to the Non-Final Rejection, received on 17 September 2021, (“Response”) is acknowledged. The Response appears to be a bona fide attempt at furthering prosecution and the Examiner will treat the Response as fully responsive. 
The arguments disclosed in page 9 are very confusing and lack of clarity. It is not clear why the applicant argues that Han does not teach the “storing …” and Kim does not teach the touch sensor and the fingerprint sensor, which is not what the last Office Action discloses. Moreover, Kim does disclose a fingerprint sensor that enables the “comparing…”, “storing…”, and “identifying…” at Fig. 3-310 and ¶0050. For this reason, Kim was cited as a secondary reference to be combined with Han to render the rejection of the claims under 103. It just appears that the applicant is trying to negate the previous rejection without considering the whole prior arts.
	Moreover, the applicant’s arguments are not persuasive.
	First, the applicant does not really disclose the difference between the applicant’s invention with respect to the claims with the prior arts that was cited in the previous Office Action. It just appears that the applicant is trying to negate the previous rejection without considering the holistic features of the prior arts.
	Second, it implies that the applicant agrees that Han teaches the “touch sensor …” and the “fingerprint sensor …” because the applicant does not further argues regarding this matter. So, the issue is whether Kim teaches “compare the detected area …” and “store the sensed fingerprint pattern …” Furthermore, Han discloses touch sensor defining a user interface area of the touch sensor 530 may detect data including an X and Y field, a touch major and touch minor field, a size field, a pressure field, an orientation field, and the like. Here, the X and Y field may include data related to positional information about the center of a touch region, and the touch major and touch minor field may include the approximate size of the touch region on an output unit (e.g., the display 510)…” at Figs. 4A and 5-530 and ¶¶0083-0085) (emphasis added); a fingerprint sensor defining a reader area and location within the user interface area, the reader area being smaller than the user interface area (“The fingerprint sensor 520 may be formed on at least a portion of the back of the touch sensor 530 and/or the display 510. Therefore, when a touch input using a user's finger occurs on the cover window of the display 510, the touch 10 sensor 530 may acquire touch information and, simultaneously at least in part, the fingerprint sensor 520 may acquire fingerprint information …” at Figs. 5-502, 6A, and 6B and ¶¶0084-0085, 0091, and 0096). Kim teaches “compare the detected area and location of the user’s finger impression on the touch sensor” (“The sensor 920 may be the fingerprint sensor 310 illustrated in FIG. 3. The sensor 920 may capture a fingerprint image using a well-known method, for example, a method of converting a desired or, alternatively, optimal image to an electrical signal. The captured fingerprint image may be output to the processor 910” at Fig. 12-920 and ¶0100) with the reader area and location of the fingerprint sensor within the touch sensor (Kim discloses that “comparing the blocks to enrolled partial images” at Figs. 6-630, 7-630, 11-630, and ¶¶0063 and 0064). So, it is clear that the three limitations are taught by the combination of Han and Kim, which is undisputable.
 	Finally, it comes to the issue whether the combination of Han and Kim teaches “store the sensed fingerprint pattern as a fingerprint template for the identified.” According to MPEP § 2163.07(a), “By disclosing in a patent application a device that inherently performs a function or has a property, operates according to a theory or has an advantage, a patent application Reynolds, 443 F.2d 384, 170 USPQ 94 (CCPA 1971); In re Smythe, 480 F. 2d 1376, 178 USPQ 279 (CCPA 1973); Yeda Research and Dev. Co. v. Abbott GMBH & Co., 837 F.3d 1341, 120 USPQ2d 1299 (Fed. Cir. 2016) ("Under the doctrine of inherent disclosure, when a specification describes an invention that has certain undisclosed yet inherent properties, that specification serves as adequate written description to support a subsequent patent application that explicitly recites the invention’s inherent properties." (citing Kennecott Corp. v. Kyocera Int’l, Inc., 835 F.2d 1419, 1423 (Fed. Cir. 1987))). "To establish inherency, the extrinsic evidence ‘must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill. Inherency, however, may not be established by probabilities or possibilities. The mere fact that a certain thing may result from a given set of circumstances is not sufficient.’" In re Robertson, 169 F.3d 743, 745, 49 USPQ2d 1949, 1950-51 (Fed. Cir. 1999). Here, the inherency applies to this limitation. Kim teaches receiving an input partial image from the fingerprint sensor and partitioning the input partial image to compare with the enrolled partial images at Figs. 6-610, 620, 620, Fig. 7, Fig. 11, and ¶¶0066-0067 and 0076-0098. In order to implement the whole process, it is readily apparent and inherent that Kim’s process needs to store the partial input image to partition and compare it with the pre-stored or enrolled partial images in the system. In other words, there is no other alternative way this process or system of Kim including partitioning the partial image and comparing it with the enrolled partial images can be implemented or operated without storing the input partial image.
	Because of the foregoing reasons, the rejections under 103 will be sustained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (EP 3312752 A1) in view of Kim et al. (US 2016/0307023 A1).
a.	Regarding claim 1, Han discloses a computing device comprising:
a touch sensor defining a user interface area of the computing device, the touch sensor to detect an area and location of a user’s finger impression on the touch sensor (Han discloses “the touch sensor 530 may detect data including an X and Y field, a touch major and touch minor field, a size field, a pressure field, an orientation field, and the like. Here, the X and Y field may include data related to positional information about the center of a touch region, and the touch major and touch minor field may include the approximate size of the touch region on an output unit (e.g., the display 510)…” at Figs. 4A and 5-530 and ¶¶0083-0085) (emphasis added); a fingerprint sensor defining a reader area and location within the user interface area, the reader area being smaller than the user interface area (Han discloses “The fingerprint sensor 520 may be formed on at least a portion of the back of the touch sensor 530 and/or the display 510. Therefore, when a touch input using a user's finger occurs on the cover window of the display 510, the touch 10 sensor 530 may acquire touch information and, simultaneously at least in part, the fingerprint sensor 520 may acquire fingerprint information …” at Figs. 5-502, 6A, and 6B and ¶¶0084-0085, 0091, and 0096) (emphasis added).

compare the detected area and location of the user’s finger impression on the touch sensor with the reader area and location of the fingerprint sensor within the touch sensor,
identify a region one of multiple regions of the user’s finger impression corresponding to a sensed fingerprint pattern based on the comparing operation; and 
a matching data store to:
store the sensed fingerprint pattern as a fingerprint template for the identified region of the user’s finger impression.
Kim discloses matching feature within electronic storage and executed using a microprocessor (Kim discloses a processor and a memory at Figs. 12-910 and 930 and ¶0099), the matching feature to:
compare the detected area and location of the user’s finger impression on the touch sensor (Kim discloses “The sensor 920 may be the fingerprint sensor 310 illustrated in FIG. 3. The sensor 920 may capture a fingerprint image using a well-known method, for example, a method of converting a desired or, alternatively, optimal image to an electrical signal. The captured fingerprint image may be output to the processor 910” at Fig. 12-920 and ¶0100) with the reader area and location of the fingerprint sensor within the touch sensor (Kim discloses that “comparing the blocks to enrolled partial images” at Figs. 6-630, 7-630, 11-630, and ¶¶0063 and 0066);
identify one of multiple regions of the user’s finger impression corresponding to a sensed fingerprint pattern based on the comparing operation (Kim discloses that “operation 640 of recognizing a fingerprint of a user” at Figs. 6-640, 7-640, 11-640 and ¶¶0063 and 0066); and 
a matching data store to:
store the sensed fingerprint pattern as a fingerprint template for the identified region of the user’s finger impression (Kim teaches receiving an input partial image from 
Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize comparison and recognition process of Kim to Han’s matching process.
The suggestion/motivation would have been to provide “a high level of convenience, security, and economic efficiency … [reinforcing] security of a user device and readily provide various application services” (Kim; ¶0005).
b	Regarding claim 2, the combination applied in claim 1 discloses wherein the touch sensor is a touchscreen, the touchscreen to present an image of a desired location of the user’s finger impression to the user (Han discloses a touch sensor detecting data such as X and Y field, a size field, a pressure field and orientation field at Figs. 4A, 5-530 and 7A-7F and ¶¶0080-0083).
c.	Regarding claim 3, the combination applied in claim 1 discloses wherein the touch sensor is a touchpad, further comprising:
a display to present instructions for moving the user’s finger impression to a desired location of the user’s finger impression (Han discloses the graphic object in the fingerprint sensing region at Figs. 7A-720 and 7A-762 and ¶0104). 
d.	Regarding claim 4, the combination applied in claim 1 discloses the matching data store is further to: 

e.	Regarding claim 5, the combination applied in claim 1 discloses the matching module further to select one or more matching template finger impression segments and apply the selected template finger impression segments to a candidate finger impression to identify the user (Kim discloses that “select enrolled partial images corresponding to top M matching scores based on the matching scores in the first phase, and calculate a translation only using the selected enrolled partial images in the second phase to effectively increase a processing speed” at ¶0091).
f.	Regarding claim 6, the combination applied in claim 1 discloses wherein the fingerprint sensor defines an area substantially equal to at least one of the subdivision areas of the user’s finger impression segments (Kim discloses “fingerprint recognition apparatus (e.g., the fingerprint recognition apparatus 300) [partitioning] the input partial image into N blocks” at Fig. 6-620, Fig. 7-620 and ¶0067).
g.	Regarding claim 7, the combination applied in claim 1discloses wherein the matching data store is to store a plurality of template finger impression segments corresponding to each of a plurality of template finger impressions (Kim discloses that “the fingerprint recognition apparatus 300 may store only enrolled partial images:” at ¶0058).
h.	Regarding claim 8, the combination applied in claim 1 discloses  wherein the plurality of template finger impressions each correspond to one of a single user and different users (Kim discloses “recognizing a fingerprint of a user” at Fig. 6-640 and ¶0063).
i.	Regarding claim 9, the combination applied in claim 1 discloses wherein the fingerprint sensor is one of a capacitive fingerprint sensor and an optical fingerprint sensor (Han 
j.	Regarding claim 10, the combination applied in claim 1 discloses further comprising:
another fingerprint sensor defining a different reader area and location within the user interface area, the different reader area also being smaller than the user interface area (Han discloses a fingerprint sensor, which can be smaller than the size of a user’s actual fingerprint at Figs. 5-502, 6A and 6B and ¶¶0084-0085, 0091 and 0096), wherein the matching feature is further to compare the detected area and location of the user’s finger impression on the touch sensor with a reader area and location of the another fingerprint sensor within the touch sensor (Kim discloses “The sensor 920 may be the fingerprint sensor 310 illustrated in FIG. 3. The sensor 920 may capture a fingerprint image using a well-known method, for example, a method of converting a desired or, alternatively, optimal image to an electrical signal. The captured fingerprint image may be output to the processor 910” at Fig. 12-920 and ¶0100) with the reader area and location of the fingerprint sensor within the touch sensor (Kim discloses that “comparing the blocks to enrolled partial images” at Figs. 6-630, 7-630, 11-630, and ¶¶0063 and 0066).
k.	Regarding claim 11, claim 11 is analogous and corresponds to claim 1. See rejection of claim 1 for further explanation.
l.	Regarding claim 12, the combination applied in claim 11 discloses further comprising:
collecting the stored fingerprint templates corresponding to subdivision areas of the user’s finger impression (Kim discloses that “partitioning the input partial image into blocks” at Figs. 6-620, 7-620, and 11-620 and ¶¶0063 and 0067).
m.	Regarding claim 13, the combination applied in claim 11 discloses wherein the stored template finger impression segments each correspond to one of a single user and 
n.	Regarding claim 14, the combination applied in claim 11 discloses further comprising:
instructing the user to modify the area and location of the user’s finger impression on the touch sensor in response to detecting the area and location of the user’s finger impression on the touch sensor (Han discloses “[determining] whether the detected touch input occurs in the fingerprint sensing region” at Fig. 17-1720 and ¶0167).
o.	Regarding claim 15, the combination applied in claim 11 discloses wherein the detecting and instructing operations are repeated iteratively until the detected area and location of the user’s finger impression on the touch sensor falls within a predetermined range (Han discloses “[determining] whether the detected touch input occurs in the fingerprint sensing region” at Fig. 17-1720 and ¶0167).
p.	Regarding claim 16, the combination applied in claim 11 discloses wherein the touch sensor is a touchscreen and the instructing operation is performed by displaying the 
q.	Regarding claim 17, the combination applied in claim 11 discloses wherein the instructing operation is performed by displaying the instructions on a display of the computing device (Han discloses “the touch sensor … [detecting] a user’s touch input on a display” at Fig. 17-1710 and ¶0166).
r.	Regarding claim 18, Han discloses a computing device comprising:
a touch sensor defining a user interface area of the computing device, the touch sensor to detect an area and location of a user’s finger impression on the touch sensor (Han discloses “the touch sensor 530 may detect data including an X and Y field, a touch major and touch minor field, a size field, a pressure field, an orientation field, and the like. Here, the X and Y field may include data related to positional information about the center of a touch region, and the touch major and touch minor field may include the approximate size of the touch region on an output unit (e.g., the display 510)…” at Figs. 4A and 5-530 and ¶¶0083-0085) (emphasis added);
a fingerprint sensor defining a reader area and location within the user interface area, the reader area being smaller than the user interface area (Han discloses “The fingerprint sensor 520 may be formed on at least a portion of the back of the touch sensor 530 and/or the display 510. Therefore, when a touch input using a user's finger occurs on the cover window of the display 510, the touch 10 sensor 530 may acquire touch information and, simultaneously at least in part, the fingerprint sensor 520 may acquire fingerprint information …” at Figs. 5-502, 6A, and 6B and ¶¶0084-0085, 0091, and 0096) (emphasis added); and 
a matching module to compare the detected area and location of the user’s finger impression on the touch sensor with the reader area and location of the fingerprint sensor within the touch sensor (Han discloses determining and displaying the position and orientation of 
identify a region of the user’s finger impression corresponding to a sensed fingerprint pattern based on the comparing operation (Han discloses determining “a graphic object at least based on the touch information … be a fingerprint-form image …” at Fig. 15-1540 and ¶0153).
However, Han does not disclose matching feature within electronic storage and executed using a microprocessor, the matching feature to:
compare the detected area and location of the user’s finger impression on the touch sensor with the reader area and location of the fingerprint sensor within the touch sensor,
identify a region one of multiple regions of the user’s finger impression corresponding to a sensed fingerprint pattern based on the comparing operation; and 
a matching data store to:
store the sensed fingerprint pattern as a fingerprint template for the identified region of the user’s finger impression;
the matching feature further to:
select one or more matching stored fingerprint templates, and 
apply the selected matching stored fingerprint templates to a sensed candidate finger impression to identify the user.
Kim discloses matching feature within electronic storage and executed using a microprocessor (Kim discloses a processor and a memory at Figs. 12-910 and 930 and ¶0099), the matching feature to:
compare the detected area and location of the user’s finger impression on the touch sensor (Kim discloses “The sensor 920 may be the fingerprint sensor 310 illustrated in FIG. 3. The sensor 920 may capture a fingerprint image using a well-known method, for example, a method of converting a desired or, alternatively, optimal image to an electrical signal. The captured fingerprint image may be output to the processor 910” at Fig. 12-920 and ¶0100) with 
identify one of multiple regions of the user’s finger impression corresponding to a sensed fingerprint pattern based on the comparing operation (Kim discloses that “operation 640 of recognizing a fingerprint of a user” at Figs. 6-640, 7-640, 11-640 and ¶¶0063 and 0066); and 
a matching data store to:
store the sensed fingerprint pattern as a fingerprint template for the identified region of the user’s finger impression (Kim teaches receiving an input partial image from the fingerprint sensor and partitioning the input partial image to compare with the enrolled partial images at Figs. 6-610, 620, 620, Fig. 7, Fig. 11, and ¶¶0066-0067 and 0076-0098. In order to implement the whole process, it is readily apparent and inherent that Kim’s process needs to store the partial input image to partition and compare it with the pre-stored or enrolled partial images in the system. In other words, there is no other alternative way this process or system of Kim including partitioning the partial image and comparing it with the enrolled partial images can be implemented or operated without storing the input partial image);
the matching feature further to:
select one or more matching stored fingerprint templates (Kim discloses that “operation 810, the fingerprint recognition apparatus obtains L enrolled partial images from a database 815. In operation 810, the fingerprint recognition apparatus matches N blocks to the L enrolled partial images. For example, in operation 810, a matching operation may be performed for each enrolled partial image of the L enrolled partial images. For example, for a first enrolled partial image from among the L enrolled partial images, a fingerprint recognition apparatus may match the first enrolled partial image to N blocks of an input partial image (e.g., using the matching method illustrated in FIG. 8) and obtain N first block scores for the first enrolled image as a 
apply the selected matching stored fingerprint templates to a sensed candidate finger impression to identify the user (Kim discloses that “operation 810, the fingerprint recognition apparatus obtains L enrolled partial images from a database 815. In operation 810, the fingerprint recognition apparatus matches N blocks to the L enrolled partial images. For example, in operation 810, a matching operation may be performed for each enrolled partial image of the L enrolled partial images. For example, for a first enrolled partial image from among the L enrolled partial images, a fingerprint recognition apparatus may match the first enrolled partial image to N blocks of an input partial image (e.g., using the matching method illustrated in FIG. 8) and obtain N first block scores for the first enrolled image as a result of the matching. In operation 810, the same matching operation discussed above with respect to the first enrolled partial image may be performed for the remaining enrolled partial images from among the L enrolled partial images. As a result, the fingerprint recognition apparatus may calculate, for example, N.times.L block scores, based on a result of the matching. Descriptions of operations 710 and 720 provided with reference to FIG. 7 may be applicable to operation 810” at Fig. 11-810 and ¶0092).
Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize comparison and recognition process of Kim to Han’s matching process.

s.	Regarding claim 19, the combination applied in claim 18 discloses the touchscreen to present an image of a desired location of the user’s finger impression to the user (Han discloses the graphic object in the fingerprint sensing region at Figs. 7A-720 and 7A-762 and ¶0104). 
t.	Regarding claim 20, the combination applied in claim 18 discloses wherein a plurality of template finger impressions each correspond to one of a single user and different users (Kim discloses “recognizing a fingerprint of a user” at Fig. 6-640 and ¶0063).
	u.	Regarding claim 21, the combination applied in claim 11 discloses further comprising:
selecting one or more stored fingerprint templates based on one or more corresponding matches in the comparing operation (Kim discloses that “operation 810, the fingerprint recognition apparatus obtains L enrolled partial images from a database 815. In operation 810, the fingerprint recognition apparatus matches N blocks to the L enrolled partial images. For example, in operation 810, a matching operation may be performed for each enrolled partial image of the L enrolled partial images. For example, for a first enrolled partial image from among the L enrolled partial images, a fingerprint recognition apparatus may match the first enrolled partial image to N blocks of an input partial image (e.g., using the matching method illustrated in FIG. 8) and obtain N first block scores for the first enrolled image as a result of the matching. In operation 810, the same matching operation discussed above with respect to the first enrolled partial image may be performed for the remaining enrolled partial images from among the L enrolled partial images. As a result, the fingerprint recognition apparatus may calculate, for example, N.times.L block scores, based on a result of the matching. Descriptions 
applying the selected fingerprint templates to the sensed fingerprint pattern to identify the user (Kim discloses that “operation 810, the fingerprint recognition apparatus obtains L enrolled partial images from a database 815. In operation 810, the fingerprint recognition apparatus matches N blocks to the L enrolled partial images. For example, in operation 810, a matching operation may be performed for each enrolled partial image of the L enrolled partial images. For example, for a first enrolled partial image from among the L enrolled partial images, a fingerprint recognition apparatus may match the first enrolled partial image to N blocks of an input partial image (e.g., using the matching method illustrated in FIG. 8) and obtain N first block scores for the first enrolled image as a result of the matching. In operation 810, the same matching operation discussed above with respect to the first enrolled partial image may be performed for the remaining enrolled partial images from among the L enrolled partial images. As a result, the fingerprint recognition apparatus may calculate, for example, N.times.L block scores, based on a result of the matching. Descriptions of operations 710 and 720 provided with reference to FIG. 7 may be applicable to operation 810” at Fig. 11-810 and ¶0092).
v.	Regarding claim 22, the combination applied in claim 1 wherein the comparing, identifying, and storing operations are part of a fingerprint enrollment process for the computing device (Kim discloses that a two process an enrollment (Figs. 7-630 and 11-630) and an verification process (Figs. 7-640 and 11-640) for the whole fingerprint system at ¶¶0066-0067 and 0076-0098. As it was discussed in the previous paragraphs, the enrollment process includes comparison, identifying and storing operations using the partial input image that was portioned to be compared with the enrolled partial images at ¶¶0066-67 and 0076-0098).
w.	Regarding claims 23-24, the claims are analogous and correspond to claim 22. See rejection of claim 22 for further explanation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554.  The examiner can normally be reached on Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN W LEE/Primary Examiner, Art Unit 2664